211 Md. 639 (1956)
126 A.2d 857
ROBERTS
v.
WARDEN OF MARYLAND HOUSE OF CORRECTION
[H.C. No. 23, October Term, 1956.]
Court of Appeals of Maryland.
Decided November 9, 1956.
Before BRUNE, C.J., and COLLINS, HENDERSON and HAMMOND, JJ.
BRUNE, C.J., delivered the opinion of the Court.
Lloyd Ransom Roberts was tried and convicted on June 1, 1956, before Magistrate H. Reese Shoemaker, Jr., of Frederick County, on a charge of assault and battery. His petition for a writ of habeas corpus was submitted to Judge Stedman Prescott in the Circuit Court for Montgomery County and was denied by him.
Petitioner alleges that he was not asked to waive his right to a jury trial and did not freely elect to be tried before the trial magistrate. Judge Prescott, in passing upon the application, had before him the original commitment order which is in absolute contradiction of this claim. Examination of this public record in determining whether or not to grant the application is proper in habeas corpus. Code (1951), Article 42, Section 5; Bernard v. Warden, 187 Md. 273, 49 A.2d 737; White v. Warden, 211 Md. 623, 126 A.2d 294.
*641 Petitioner further alleges: (1) that he was not permitted to communicate with his friends or a lawyer; (2) that he was not given a sufficient opportunity to present his defense; (3) that he was convicted on his past criminal record. All of these contentions could have been raised on appeal, but may not on habeas corpus. Heddings v. Superintendent, 193 Md. 722, 68 A.2d 675; Paff v. Warden, 200 Md. 660, 90 A.2d 173.
Another contention of the petitioner goes to the jurisdiction of a Justice of the Peace to try assault and battery cases. This contention was rejected in a recent case which goes into the matter fully and further discussion is unnecessary. See Yantz v. Warden, 210 Md. 343, 123 A.2d 601.
Sundry other grounds were raised by petitioner on his application for leave to appeal after his petition had been considered and denied. These additional grounds are not properly before us. Walker v. Warden, 209 Md. 654, 121 A.2d 714.
Application denied, with costs.